Case: 22-1197   Document: 40     Page: 1    Filed: 10/31/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  JOHN DOE, INDIVIDUALLY AND ON BEHALF OF
        OTHERS SIMILARLY SITUATED,
               Plaintiff-Appellant

                            v.

 JOSEPH R. BIDEN, JR., IN HIS OFFICIAL CAPAC-
   ITY AS PRESIDENT OF THE UNITED STATES,
 MERRICK B. GARLAND, IN HIS OFFICIAL CAPAC-
  ITY AS ATTORNEY GENERAL OF THE UNITED
  STATES, MARVIN G. RICHARDSON, ACTING DI-
    RECTOR, BUREAU OF ALCOHOL, TOBACCO,
           FIREARMS, AND EXPLOSIVES,
                Defendants-Appellees
               ______________________

                       2022-1197
                 ______________________

    Appeal from the United States District Court for the
 Southern District of Illinois in No. 3:19-cv-00006-SMY,
 Judge Staci M. Yandle.
                 ______________________

                Decided: October 31, 2022
                 ______________________


    THOMAS G. MAAG, Maag Law Firm,                     Llc,
 Wood River, IL, argued for plaintiff-appellant.
Case: 22-1197     Document: 40      Page: 2    Filed: 10/31/2022




 2                                                 DOE   v. BIDEN




     BRADLEY HINSHELWOOD, Appellate Staff, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, argued for defendants-appellees. Also represented by
 BRIAN M. BOYNTON, MICHAEL S. RAAB, MARK B. STERN,
 ABBY CHRISTINE WRIGHT.
                 ______________________

     Before CHEN, CUNNINGHAM, and STARK, Circuit Judges.
 PER CURIAM.
      In 2018, the Bureau of Alcohol, Tobacco, Firearms and
 Explosives issued a rule classifying bump-stock-type de-
 vices as “machineguns” under the National Firearms Act of
 1934. Bump-Stock-Type Devices, 83 Fed. Reg. 66,514 (Dec.
 26, 2018) (“Final Rule”). John Doe filed suit, alleging that
 the rule is contrary to law or, in the alternative, constitutes
 a taking without just compensation. Mr. Doe now appeals
 from the Southern District of Illinois’s grant of summary
 judgment on all counts for the Government. See Doe v.
 Trump, Case No. 3:19-cv-6-SMY, 2021 WL 4441462 (S.D.
 Ill. Sept. 28, 2021). We affirm.
                        I. BACKGROUND
                     A. The Rule at Issue
      In recent years, companies have manufactured “fire-
 arms, triggers, and other devices that permit shooters to
 use semiautomatic rifles to replicate automatic fire . . . .”
 Final Rule, 83 Fed. Reg. at 66,515–16. Among these de-
 vices have been what ATF terms “bump-stock-type de-
 vice[s],” which “allow[] a semi-automatic firearm to shoot
 more than one shot with a single pull of the trigger by har-
 nessing the recoil energy of the semi-automatic firearm to
 which it is affixed so that the trigger resets and continues
 firing without additional physical manipulation of the trig-
 ger by the shooter.” Id. at 66,553–54.
Case: 22-1197     Document: 40    Page: 3    Filed: 10/31/2022




 DOE   v. BIDEN                                            3



      For about a decade, ATF issued a number of decisions
 determining whether certain bump-stock-type devices con-
 stituted “machineguns” under the National Firearms Act
 of 1934, Pub. L. 73-474, 48 Stat. 1236. Final Rule, 83 Fed.
 Reg. at 66,516. Between 2006 and 2017, ATF concluded
 that some bump-stock-type devices did constitute “ma-
 chineguns” while others (i.e., those which “did not rely on
 internal springs or similar mechanical parts to channel re-
 coil energy”) did not. Id. The bump-stock-type devices ATF
 previously did not classify as machineguns (“Previously
 Excluded Devices”) could be sold without serial numbers,
 without the buyers undergoing prior background checks,
 and without the need to comply with “any other Federal
 regulations applicable to firearms.” Id.
     On October 1, 2017, a shooter attacked a concert in Las
 Vegas. Id. In a short period of time, the shooter killed 58
 people and wounded about 500 others. Id. The shooter
 used AR-type rifles equipped with Previously Excluded De-
 vices. Id.
     In the wake of this tragedy, following notice and com-
 ment, ATF amended the regulations at 27 C.F.R. §§ 447.11,
 478.11, and 479.11 to include Previously Excluded Devices
 in the agency’s definition of “machineguns.” Id. at 66,517-
 18, 66,553–54. Two aspects of the Final Rule are relevant
 to this appeal.
     First, ATF noted in the Final Rule that the classifica-
 tion of bump-stock-type devices, including Previously Ex-
 cluded Devices, as “machineguns” would result in “current
 possessors of bump-stock-type devices [being] obligated to
 cease possessing these devices.” Id. at 66,520. This obliga-
 tion arises from 18 U.S.C. § 922(o), which “with limited ex-
 ceptions, prohibits the possession of machineguns that
 were not lawfully possessed before the effective date of”
 § 922(o) in 1986. Id.; see Firearms Owners’ Protection Act,
 Pub. L. 99-308, § 102, 100 Stat. 449, 453 (1986). Owners of
 Previously Excluded Devices would therefore be obligated
Case: 22-1197     Document: 40      Page: 4    Filed: 10/31/2022




 4                                                 DOE   v. BIDEN



 to either destroy their devices or abandon them at ATF of-
 fices. Final Rule, 83 Fed. Reg. at 66,530.
     Second, ATF rejected commenters’ proposal for the
 agency to announce an amnesty period under § 207(d) of
 the Gun Control Act of 1968, Pub. L. 90-618, 82 Stat. 1213,
 1236. Final Rule, 83 Fed. Reg. at 66,535–36. Section
 207(d) provides that ATF can declare “such periods of am-
 nesty, not to exceed ninety days in the case of any single
 period, and immunity from liability during any such pe-
 riod, as the [agency] determines will contribute to the pur-
 poses of” Title II of the Gun Control Act. 1 Title II includes
 a variety of provisions relating to the registration of fire-
 arms in the National Firearms Registration and Transfer
 Record (NFRTR) and the taxation of those firearms. 82
 Stat. at 1227–36. Commenters argued that during an am-
 nesty period, owners of Previously Excluded Devices would
 be allowed to register their devices in the NFRTR, which
 ATF maintains, and therefore be allowed to continue pos-
 sessing their newly registered devices. Final Rule, 83 Fed.
 Reg. at 66,535–36. ATF concluded that the commenters’
 proposal was not possible because the enactment of
 § 922(o) “eliminated any possible amnesty for



     1     Section 207(d) originally gave this authority to the
 Secretary of the Treasury, who oversaw ATF’s predecessor
 agency, the Bureau of Alcohol, Tobacco and Firearms. In
 2002, however, Congress “transferred to the Department of
 Justice the authorities, functions, personnel, and assets of
 the Bureau of Alcohol, Tobacco and Firearms, . . . including
 the related functions of the Secretary of the Treasury.”
 Homeland Security Act of 2002, Pub. L. 107-296,
 § 1111(c)(1), 116 Stat. 2135, 2275 (codified as amended at
 28 U.S.C. § 599A(c)(1)). The Attorney General has, in turn,
 delegated to the Director of ATF the authority to “adminis-
 ter . . . the laws relating to . . . firearms,” a category that
 includes § 207(d). 28 C.F.R. § 0.130(a).
Case: 22-1197     Document: 40     Page: 5    Filed: 10/31/2022




 DOE   v. BIDEN                                              5



 machineguns.” Id. at 66,536. The agency wrote that be-
 cause § 922(o) would prevail over any earlier conflicting
 statute, including § 207(d), “any future amnesty period
 could not permit the lawful possession and registration of
 machineguns prohibited by section 922(o).” Id.
                  B. The Proceedings Below
      Shortly after ATF issued the Final Rule, Mr. Doe 2 filed
 suit in the Southern District of Illinois, alleging that ATF’s
 decision to not declare an amnesty-and-registration period
 for Previously Excluded Devices violated the Administra-
 tive Procedure Act. Compl. 1–35. Mr. Doe raised five ar-
 guments challenging ATF’s decision as contrary to law:
 (1) § 922(o) does not prohibit an amnesty-and-registration
 period; (2) § 922(o) is facially unconstitutional because it
 exceeds Congress’s authority under the Commerce Clause;
 (3) § 922(o) is unconstitutional as applied to firearms reg-
 istered in the NFRTR because it exceeds Congress’s au-
 thority under the Commerce Clause; (4) § 922(o) is
 unconstitutional under the Direct Tax Clause, U.S. Const.
 art. I, § 9, cl. 4; and (5) § 922(o) violates the Due Process
 Clause, U.S. Const. amend. V. Id. at 1–35. Alternatively,
 Mr. Doe alleged that the Final Rule constituted a taking
 requiring just compensation. Id. at 35–37.
     The district court granted summary judgment for the
 Government on all counts. Doe, 2021 WL 4441462, at *7.
 First, the district court held that “an amnesty period would
 clearly violate § 922(o)’s prohibition on machineguns” be-
 cause “the intent of § 922(o) was to limit transactions in
 post-1986 machineguns.” Id. at *3–4 (citing cases). Sec-
 ond, the district court rejected Mr. Doe’s two Commerce



       2 Mr. Doe has invoked his right against self-incrimi-
 nation under the Fifth Amendment and is proceeding un-
 der a pseudonym. Compl. ¶ 3, Doe v. Trump, Case No.
 3:19-cv-6-SMY (S.D. Ill. Jan. 2, 2019).
Case: 22-1197     Document: 40      Page: 6    Filed: 10/31/2022




 6                                                 DOE   v. BIDEN



 Clause arguments. Id. at *4–5. Specifically, the district
 court concluded that the Seventh Circuit had previously re-
 jected a Commerce Clause challenge to § 922(o) in United
 States v. Kenney, 91 F.3d 884, 891 (7th Cir. 1996); other
 circuits had upheld § 922(o) as regulating an activity that
 “substantially affect[s] interstate commerce” as outlined in
 Gonzales v. Raich, 545 U.S. 1 (2005); and Mr. Doe had pro-
 vided no basis to differentiate his claims. Id. at *4–5 (citing
 cases from various circuits). Third, the district court held
 that Mr. Doe’s direct tax argument fails because “§ 922(o)
 does not impose any tax” and the tax that Mr. Doe chal-
 lenges is a constitutional excise tax. Id. at *5–6. Fourth,
 as to Mr. Doe’s due process claim, the district court held
 that a rational basis standard of review applies because he
 has no fundamental right to possess a machinegun and no
 suspect classification is implicated. Id. at *6. And the dis-
 trict court concluded that a rational basis exists here be-
 cause there “is nothing irrational about Congress
 differentiating between machinegun possession by law en-
 forcement and possession by civilians” under § 922(o). Id.
 Fifth, the district court rejected Mr. Doe’s takings claim be-
 cause the “classification and seizure of contraband is one of
 the most basic exercises of the police power—it does not
 implicate the Takings Clause,” U.S. Const. amend. V. Id.
 at *7.
     Mr. Doe appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(2).
                        II. DISCUSSION
     Mr. Doe challenges the district court’s grant of sum-
 mary judgment as to (1) the proper interpretation of
 § 922(o), (2) his challenge under the Commerce Clause,
 (3) his challenge under the Direct Tax Clause, and (4) his
 takings claim. Appellant’s Br. 8–10. He does not challenge
 the district court’s conclusion that § 922(o) does not violate
 the Due Process Clause. See generally id. We address each
 of Mr. Doe’s arguments in turn.
Case: 22-1197     Document: 40      Page: 7    Filed: 10/31/2022




 DOE   v. BIDEN                                               7



                    A. Standard of Review
     We apply the law of the regional circuit to the merits of
 claims not arising under our exclusive jurisdiction, such as
 Mr. Doe’s APA challenges. United States v. One (1) 1979
 Cadillac Coupe de Ville VIN 6D4799266999, 833 F.2d 994,
 997 (Fed. Cir. 1987). In this case, the regional circuit is the
 Seventh Circuit, which reviews de novo a grant of sum-
 mary judgment. Austin v. Walgreen Co., 885 F.3d 1085,
 1087 (7th Cir. 2018). We apply Federal Circuit law to Mr.
 Doe’s takings claim, which arises under the Little Tucker
 Act, 28 U.S.C. § 1346. One (1) 1979 Cadillac, 833 F.2d at
 997. Like the Seventh Circuit, we review a grant of sum-
 mary judgment de novo. Bullock v. United States, 10 F.4th
 1317, 1320 (Fed. Cir. 2021).
                      B. Section 922(o)
     Mr. Doe contends that the district court, like ATF,
 erred in concluding that § 922(o) bars the agency from de-
 claring an amnesty-and-registration period for Previously
 Excluded Devices following the Final Rule. Appellant’s Br.
 18–39. First, Mr. Doe argues an exception to § 922(o) per-
 mits an amnesty-and-registration period. Appellant’s Br.
 24–35. Second, Mr. Doe contends that § 922(o) should not
 act as a barrier to an amnesty-and-registration period be-
 cause once a private citizen registers a firearm in the
 NFRTR, he receives “use immunity” for any information
 provided for registration. Appellant’s Br. 35–38; see 26
 U.S.C. § 5848(a).
      We disagree with Mr. Doe’s “use immunity” argument.
 Use immunity limits the evidence that could be used in a
 future prosecution; it does not make contraband legal. See,
 e.g., Immunity, Black’s Law Dictionary (11th ed. 2019) (de-
 fining “use immunity” as “[i]mmunity from the use of the
 compelled testimony . . . in a future prosecution against the
 witness” and noting that “the government can still prose-
 cute if it shows that its evidence comes from a legitimate
Case: 22-1197    Document: 40     Page: 8    Filed: 10/31/2022




 8                                              DOE   v. BIDEN



 independent source”). Use immunity therefore has no ef-
 fect on § 922(o)’s prohibition on machinegun possession.
    Next, we turn to Mr. Doe’s argument that an exception
 applies. Section 922(o) states:
     (1) Except as provided in paragraph (2), it shall be
     unlawful for any person to transfer or possess a
     machinegun.
     (2) This subsection does not apply with respect to—
         (A) a transfer to or by, or possession by or
         under the authority of, the United States or
         any department or agency thereof or a
         State, or a department, agency, or political
         subdivision thereof; or
         (B) any lawful transfer or lawful possession
         of a machinegun that was lawfully pos-
         sessed before the date this subsection takes
         effect.
 18 U.S.C. § 922(o) (emphasis added). Mr. Doe contends
 that if individuals possess a Previously Excluded Device
 “under the authority of” the United States or a state, then
 the exception found at § 922(o)(2)(A) applies and § 922(o)
 does not bar the Attorney General from declaring an am-
 nesty-and-registration period. Appellant’s Br. 25. He ar-
 gues that there are two ways for him to possess a
 Previously Excluded Device “under the authority of” the
 United States or a state. We reject each argument below.
             1. Registration as Authorization
     Mr. Doe asserts that individuals would possess their
 Previously Excluded Devices “under the authority of the
 United States” after registering them in the NFRTR during
 an amnesty period. Appellant’s Reply Br. 9; see also Oral
 Arg. at 08:07–23, available at https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=22-1197_0804202
 2.mp3. The Government disagrees with this broad reading
Case: 22-1197     Document: 40     Page: 9    Filed: 10/31/2022




 DOE   v. BIDEN                                             9



 of § 922(o)(2)(A).     It argues that the exemption at
 § 922(o)(2)(A) “instead applies to the possession of new ma-
 chineguns by or for the official use of governmental entities
 like the military or state and federal law enforcement.” Ap-
 pellee’s Br. 17. The Government argues that a private cit-
 izen could not legally possess a Previously Excluded Device
 merely by registering it. Appellee’s Br. 17. We agree with
 the Government.
      We must address a question of statutory interpreta-
 tion: Can ATF permit a private citizen to possess a Previ-
 ously Excluded Device “under the authority of” the United
 States by allowing him to register the device? See, e.g., Ap-
 pellant’s Br. 24-28; Appellee’s Br. 17-21. To answer this
 question, we start with “a careful examination of the ordi-
 nary meaning and structure of the law itself.” Food Mktg.
 Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2364 (2019).
 Here, the ordinary meaning of the statute does not resolve
 the dispute—§ 922(o)(2)(A) does not expressly say who can
 possess a Previously Excluded Device “under the authority
 of” the United States. Accordingly, we turn to the structure
 of the law.
      When interpreting a statute, we “must have regard to
 all the words used by Congress, and as far as possible give
 effect to them.” United States v. Atl. Rsch. Grp., 551 U.S.
 128, 137 (2007) (quoting Louisville & Nashville R. Co. v.
 Mottley, 219 U.S. 467, 475 (1911)). The core problem with
 Mr. Doe’s argument is that it renders § 922(o)(1), prohibit-
 ing the possession and transfer of machineguns (including
 Previously Excluded Devices) a nullity, at least for the pro-
 posed amnesty period. See Farmer v. Higgins, 907 F.2d
 1041, 1044 (11th Cir. 1990) (concluding similarly). If a per-
 son who registers a machinegun in the NFRTR possesses
 the machinegun “under the authority of” the United States,
 then ATF “would be required to process applications with-
 out regard to section 922(o)(1), and reach the same result
 as if the prohibition had never been enacted.” Id. There-
 fore, interpreting § 922(o) as conferring authorization to
Case: 22-1197    Document: 40      Page: 10    Filed: 10/31/2022




 10                                               DOE   v. BIDEN



 possess on a person is incorrect. Id. After all, before Con-
 gress enacted § 922(o) it was already illegal to “receive or
 possess a firearm which [was] not registered to him in the
 [NFRTR].” 26 U.S.C. § 5861(d). In other words, if ATF
 could declare an amnesty period to allow individuals to reg-
 ister and keep their machineguns, then § 922(o) would
 have no effect on possession independent of § 5861(d). In
 sum, we agree with the Eleventh Circuit that Congress in-
 tended for the phrase “under the authority” in
 § 922(o)(2)(A) “to limit lawful transfer and possession of
 machine guns to instances authorized by the government
 for the benefit of federal, state, or local governmental enti-
 ties.” Farmer, 907 F.2d at 1045.
     Mr. Doe urges us to consider the legislative history of
 § 922(o). Appellant’s Br. 27–29. He notes that during Sen-
 ate debate of § 922(o), Senator Bob Dole asked whether “an
 amnesty period [can] be declared administratively . . . un-
 der current law,” to which Senator Orrin Hatch responded,
 “[a]bsolutely.” Appellant’s Br. 28 (citing 132 Cong. Rec.
 9601 (1986)). 3 Mr. Doe asserts that Senator Hatch’s re-
 sponse shows that Congress did not intend for § 922(o) to
 preclude the declaration of amnesty-and-registration peri-
 ods for machineguns. Id.
     But Mr. Doe’s selective reading of the legislative his-
 tory omits key passages that indicate the Senate did not
 contemplate private citizens possessing machineguns. Ra-
 ther, the legislative history confirms that Congress under-
 stood § 922(o)(2)(A) to permit possession for the benefit of
 the government, not possession by private citizens. Sena-
 tor Frank Lautenberg explained that § 922(o) would “bar[]
 future sales and possession of machineguns by private cit-
 izens.” 132 Cong. Rec. at 9605. And Senator Hatch


      3 Although Mr. Doe cites to the daily edition of the
 Congressional Record, we cite to the corresponding page of
 the bound edition.
Case: 22-1197     Document: 40     Page: 11    Filed: 10/31/2022




 DOE   v. BIDEN                                             11



 explained that § 922(o) would permit manufacturers and
 firearms dealers to sell machineguns to the government for
 “military or police use,” while allowing researchers to pos-
 sess machineguns “for military or law enforcement pur-
 poses.” Id. at 9600. He also stated that while § 922(o)
 would permit a police force to authorize an officer to pri-
 vately purchase and register a machinegun for use in his
 duties, the police force would need to “exercise its authority
 to guarantee that the machinegun was transferred to an-
 other entity authorized by the State or the United States
 to possess such weaponry” if the officer left his job. Id. at
 9601. The implication is that when a police officer returns
 to being a private citizen, he is no longer “authorized” to
 possess the machinegun, even if it is registered. See id.
     Thus, we agree with ATF that § 922(o)(2)(A) does not
 give the agency authority to enact an amnesty-and-regis-
 tration period for Previously Excluded Devices. See 83 Fed.
 Reg. at 66,536.
             2. Authorization as a Police Officer
     Mr. Doe contends that he possesses his Previously Ex-
 cluded Device “under the authority of” the state of Illinois
 because he is a police officer. Appellant’s Br. 32–35. He
 argues that he falls into the exception under § 922(o)(2)(A)
 because Illinois law allows police officers to possess ma-
 chineguns. 4 Appellant’s Br. 33–34; see 720 Ill. Comp. Stat.
 5/24-1(a)(7)(i) (prohibiting possession of a machinegun),



       4 Although counsel stated at oral argument that Mr.
 Doe is currently a police officer, Oral Arg. at 23:38–53, the
 record indicates only that he was a police officer when the
 case was filed, see Doe Affidavit ¶ 3, Doe v. Trump, Case
 No. 3:19-cv-6-SMY (S.D. Ill. May 15, 2020), ECF No. 48-1,
 Ex. J (“At the time this case was filed, I was an active duty
 police officer, serving in Illinois, and holding the rank of
 Colonel.”).
Case: 22-1197     Document: 40       Page: 12     Filed: 10/31/2022




 12                                                  DOE   v. BIDEN



 5/24-2(c)(1) (excluding police officers from prohibition on
 possession of a machinegun). We also reject this argument.
      As addressed above, § 922(o)(2)(A) permits a police of-
 ficer to possess a machinegun “under the authority” of state
 law. But even accepting that Illinois law authorizes police
 officers to possess machineguns such that § 922(o)(2)(A)
 applies, it does not follow that ATF could adopt an am-
 nesty-and-registration period for all private citizens. In-
 deed, an amnesty-and-registration period is not necessary
 to register even a police officer’s machinegun. Under 27
 C.F.R. § 479.104, a police department that “acquires for of-
 ficial use a firearm not registered to it . . . will register such
 firearm with [ATF] . . . and such registration shall become
 a part of the [NFRTR].” Thus, Illinois law and Mr. Doe’s
 status under it have no bearing on whether ATF could de-
 clare an amnesty-and-registration period for all private cit-
 izens.
     Accordingly, we reject Mr. Doe’s arguments that an ex-
 ception to § 922(o) permits ATF to declare an amnesty-and-
 registration period for the Previously Excluded Devices.
             C. The Constitutionality of § 922(o)
     Mr. Doe argues that § 922(o) is unconstitutional—and
 thus, cannot bar an amnesty-and-registration period—for
 two reasons. Appellant’s Br. 39–55. First, he contends that
 § 922(o) is beyond the scope of Congress’s power under the
 Commerce Clause. Appellant’s Br. 39–51. Second, he ar-
 gues that § 922(o) is an unconstitutional “direct tax.” Ap-
 pellant’s Br. 51–55. We address each argument in turn.
                      1. Commerce Clause
     Mr. Doe argues that the private possession of ma-
 chineguns does not affect interstate commerce because ma-
 chineguns,    especially    those     lawfully  registered
 machineguns with serial numbers and other identifiers,
 are not fungible. Appellant’s Br. 43–45. We disagree.
Case: 22-1197     Document: 40     Page: 13    Filed: 10/31/2022




 DOE   v. BIDEN                                             13



      The Commerce Clause gives Congress the authority to
 “regulate Commerce . . . among the several States.” U.S.
 Const., art. I, § 8, cl. 3. The Supreme Court has explained
 that under this clause, Congress can regulate (1) “the use
 of the channels of interstate commerce,” (2) “the instru-
 mentalities of interstate commerce, or persons or things in
 interstate commerce,” and (3) “those activities having a
 substantial relation to interstate commerce, i.e., those ac-
 tivities that substantially affect interstate commerce.”
 United States v. Lopez, 514 U.S. 549, 558–59 (1995) (cita-
 tions omitted). The Seventh Circuit has upheld § 922(o)
 under the third of these prongs. Kenney, 91 F.3d at 889–90.
 Specifically, the Seventh Circuit held that “there is a ra-
 tional basis to regulate the local conduct of machine gun
 possession . . . to effectuate § 922(o)’s purpose of freezing
 the number of legally possessed machine guns at 1986 lev-
 els, an effect that is closely entwined with regulating inter-
 state commerce.” Id. at 890. The court reached this
 conclusion by analogizing to Wickard v. Filburn, 317 U.S.
 111 (1942), in which the Supreme Court upheld Congress’s
 authority to regulate the number of acres on which a
 farmer could grow wheat, even though growing wheat is a
 local activity that “may not be regarded as commerce.”
 Kenney, 91 F.3d at 890 (quoting Wickard, 317 U.S. at 125).
 We are bound by Seventh Circuit precedent on this issue.
 One (1) 1979 Cadillac, 833 F.2d at 997. Thus, we must fol-
 low Kenney and similarly hold that § 922(o) is constitu-
 tional unless there has been an intervening change in law.
     Mr. Doe appears to argue that such a change occurred
 in Raich. Appellant’s Br. 43–45. There, the Supreme
 Court upheld enforcement of the Controlled Substances
 Act, 21 U.S.C. § 801 et seq., against individuals who pos-
 sess, obtain, or manufacture cannabis for personal medical
 use. Raich, 545 U.S. at 7, 32–33. Like in Kenney, the Court
 endorsed the law at issue as a constitutional regulation of
 “activities that substantially affect interstate commerce.”
 Id. at 17. Like in Kenney, the Court analogized to Wickard.
Case: 22-1197    Document: 40     Page: 14    Filed: 10/31/2022




 14                                              DOE   v. BIDEN



 Id. at 18–19. Unlike in Kenney, however, the Court empha-
 sized that the wheat in Wickard, like the cannabis in
 Raich, was a “fungible commodity.” Id. at 18, 22. It is this
 language that Mr. Doe contends is an intervening change
 in law. He argues that under Raich non-fungible goods fall
 outside Congress’s Commerce Clause power. Appellant’s
 Br. 43. And he asserts that machineguns are non-fungible
 because they have serial numbers. Appellant’s Br. 43–44.
 We are unpersuaded. Rather, we conclude that, even if
 Raich is an intervening change in law, it is not a relevant
 change in law because machineguns are fungible.
     We are not the first court to address the fungibility of
 machineguns under Raich. For example, in United States
 v. Stewart, the Ninth Circuit rejected a challenge to
 § 922(o) like Mr. Doe’s. 451 F.3d 1071, 1078 (9th Cir. 2006),
 overruled on another ground by Dist. of Columbia v. Heller,
 554 U.S. 570, 594–95 (2008). The Ninth Circuit noted that
 “at some level, everything is unique; fungibility is a matter
 of degree.” Id. at 1077–78. And the court concluded that
 even unique machineguns are “economic substitutes” be-
 cause “those seeking machineguns care only whether the
 guns . . . discharge large amounts of ammunition with a
 single trigger pull.” Id. at 1078. As a result, the Ninth
 Circuit held that machineguns are “interchangeable” and,
 thus, fungible. Id.
     We find Stewart persuasive and conclude that the Pre-
 viously Excluded Devices are fungible. Even if Previously
 Excluded Devices are distinguishable based on their serial
 numbers or other markings, that does not mean they can-
 not “substantially affect interstate commerce” as economic
 substitutes that “can enter the interstate market and affect
 supply and demand” for machineguns. Id. Indeed, the Pre-
 viously Excluded Devices are not necessarily distinguisha-
 ble—the Government notes that serial numbers can be
 obliterated, Appellee’s Br. 27, and the Final Rule stated
 that certain bump-stock-type devices have been sold with-
 out “a serial number or other identification markings,”
Case: 22-1197     Document: 40    Page: 15   Filed: 10/31/2022




 DOE   v. BIDEN                                           15



 Final Rule, 83 Fed. Reg. at 66,516. As such, we conclude
 that Raich did not amount to a relevant intervening change
 in law and that, as the Seventh Circuit has held, § 922(o)
 is constitutional under the Commerce Clause. See Kenney,
 91 F.3d at 889–90.
                       2. Direct Tax
      Mr. Doe also contends that § 922(o) is unconstitutional
 because it imposes a direct tax. Appellant’s Br. 51–55. He
 notes that ATF understands § 922(o)(2)(A)’s exception to
 extend to individuals who “possess machineguns produced
 for future transfer to the government.” Appellant’s Br. 51.
 Mr. Doe therefore contends that an owner of a Previously
 Excluded Device could keep his device if he registered as a
 firearms dealer. Appellant’s Br. 52–53. But, Mr. Doe ar-
 gues, firearms dealers must pay an annual special occupa-
 tional tax. Appellant’s Br. 52. He asserts that such a tax
 imposed “on the retained possession of the post-86 ma-
 chinegun” would be an unconstitutional direct tax. Id. (em-
 phasis omitted).
     Mr. Doe’s argument fails for a very simple reason:
 § 922(o) imposes no tax. Rather, the tax that Mr. Doe com-
 plains of is codified at 26 U.S.C. § 5801(a)(2), which pro-
 vides that dealers of firearms must pay an annual tax of
 $500 “or fraction thereof.” Mr. Doe provides no reason why
 § 5801(a)(2)’s occupational tax means that we must hold
 § 922(o) unconstitutional. See Appellant’s Br. 51–55. Nor
 do we know of any basis for reaching such a conclusion. Ac-
 cordingly, we affirm the district court’s grant of summary
 judgment as to his direct tax claim.
                      D. Takings Claim
     Finally, we turn to whether the Final Rule is an uncon-
 stitutional taking. As Mr. Doe acknowledges, we have pre-
 viously held that the Final Rule does not constitute a
 taking because owners did not have a cognizable property
 interest in their Previously Excluded Devices prior to
Case: 22-1197    Document: 40     Page: 16   Filed: 10/31/2022




 16                                             DOE   v. BIDEN



 issuance of the Final Rule. McCutchen v. United States, 14
 F.4th 1355, 1368 (Fed. Cir. 2021); see Appellant’s Reply Br.
 18.
     In his reply brief, Mr. Doe raises two arguments for de-
 parting from McCutchen. Appellant’s Reply Br. 19. First,
 Mr. Doe asserts that here, unlike in McCutchen, he has dis-
 puted the validity of the Final Rule. Id. Second, Mr. Doe
 argues that McCutchen erroneously discussed only “title”
 in Previously Excluded Devices even though § 922(o) pro-
 hibits “possession” of machineguns. Id. Because these ar-
 guments were not raised in his opening brief, however, he
 has forfeited them. See Cross Med. Prods., Inc. v. Med-
 tronic Sofamor Danke, Inc., 424 F.3d 1293, 1320 n.3 (Fed.
 Cir. 2005) (declining to consider arguments not raised in
 the opening brief). We therefore do not consider them and
 conclude that the district court properly granted summary
 judgment as to Mr. Doe’s takings claim.
                      III. CONCLUSION
    We are unpersuaded by Mr. Doe’s remaining argu-
 ments. For the above reasons, we reject each of Mr. Doe’s
 arguments on appeal. Accordingly, we affirm.
                        AFFIRMED